Citation Nr: 0834366	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for a back 
disability.

In August 2006, the veteran presented testimony at a hearing 
conducted at the RO before a Decision Review Officer (DRO).  
A transcript of this hearing is in the veteran's claims 
folder.  In correspondence to VA dated in October 2007, the 
veteran withdrew his request for a personal hearing.  
38 C.F.R. § 20.704(e).  

In May 2008, the Board remanded the claim to afford the 
veteran an examination.  After his June 2008 VA examination, 
the veteran submitted a statement received in August 2008 
contending that his examination was inadequate.  However, 
after reviewing the examination report, the Board finds that 
the veteran's contentions are fully outlined, a thorough 
orthopedic examination was performed, the claims file was 
reviewed and the relevant evidence was referenced, and an 
opinion was provided that is supported by a detailed 
rationale.  Therefore, the Board has no reason to believe 
that the June 2008 VA examination was inadequate.  The Board 
finds that VA has substantially complied with the Board's 
remand as the veteran received a VA examination that 
addressed the remand provisions.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of a back injury, if any, have not been 
shown to be causally or etiologically related to service.


CONCLUSION OF LAW

The residuals of a back injury were not incurred during 
active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was satisfied by a 
letter sent to the veteran in  February 2005.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ.  In an April 
2007 letter, the veteran was provided with notice that 
addresses the relevant rating criteria and effective date 
provisions.  Any defect in the timing of the notice was 
harmless error as service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the law.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  As noted above, the veteran 
underwent a VA examination.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for the 
residuals of a back injury.  The service treatment records 
reflected that in April 1967, the veteran complained of 
severe lower back pain after falling backward into a bunker.  
He had marked tenderness at the right post iliac crest but 
full range of motion.  On his April 1967 report of medical 
history, the veteran stated that his present health was good 
except for a back injury and marked that he had recurrent 
back pain.  However, the examiner noted that the veteran fell 
on his back on an earlier date in April 1967 but that he was 
okay now.  Significantly, his spine was found to be 
clinically normal on his April 1967 separation examination.

Moreover, the first post service medical evidence of a back 
disability was dated in 1993, several decades after the 
veteran's separation from service.  With regard to the 
decades-long evidentiary gap in this case between active 
service and the earliest indications of a back disability, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove a claim that a back 
disability had its onset in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Additionally, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In this regard, the Board acknowledges the statements of the 
veteran and his buddies that he continued to have severe back 
pain for the first few months after his separation from 
service and then that he has had intermittent back pain since 
then.  The Board also notes the veteran's testimony that he 
saw chiropractors the first five years after service but they 
destroyed the records after 10 years.  In July 2007, the 
veteran contended that he went to school on the GI bill or 
Voc Rehab because he could not work because of his back.  
Although the veteran's claims file does document that he took 
classes from 1975 to 1977 and that Social Security 
Administration (SSA) records indicated that he earned no 
income in 1975, 1983-1987, and 1994, there was no indication 
that he was not working due to an in-service back injury.  
Additionally, the Board finds it significant that the veteran 
had two post service injuries following service.  Subsequent 
manifestations of the same chronic disease at any later date, 
however removed, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
In the veteran's case, the more persuasive medical evidence 
showed that the veteran's current back disability is related 
to two post service work related injuries.  

Turning to the medical evidence, private records from R.K.F. 
indicated in a June 1993 record that the veteran injured his 
low back at work in May 1993 while performing heavy lifting 
and twisting.  Moreover, it was noted that the veteran had 
previously injured his back two years before that time and 
had constant aching.  There was no reference to his back 
hurting since service or an in-service back injury.  In 
September 1993, he underwent a L4-5 microdiscetomy 
laminectomy.  Further, a September 2004 private treatment 
record from B.F. reflected that the veteran injured his back 
again in May 2003 while at work digging and pulling a 
pedestal out of the ground.  In a September 2003 private 
record within the SSA records, R.A.F. opined that the 
veteran's symptoms were the result of an exacerbation of the 
lumbar level which was treated successfully in 1993 and the 
new disc herniation and disc fragment were the result of his 
new injury.  The veteran had successful treatment and was 
able to work for ten years at his regular job.  Importantly, 
he referenced the physical therapy reports which showed 
successful treatment of his injury in 1993 of L4-5 and the 
veteran stated that he had no pain and had excellent results 
of his surgery and excellent relief of his back pain.  In 
March 2004, the veteran had decompression and fusion at L4-5 
and his then diagnosis was lumbar intervertebral disc 
syndrome.  After examining the evidence pertaining to the May 
2003 back injury, in September 2004, B.F. opined that the 
veteran's medical condition was directly related to the 
injury of May 2003.  In September 2005 and August 2006, he 
had further surgeries on his back.  As such, the medical 
evidence suggests that the veteran had an on the job injury 
in 1993 that was successfully treated and then reinjured his 
back on the job ten years later.  Further, there was no 
reference to his in-service injury in any of these records.  

The Board notes that there are two medical opinions of 
record, one the supports the veteran's claim and one that 
does not.  However, as discussed above, the law is clear that 
it is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

In August 2007, Dr. A.W.H. opined that it was more than 
likely that the 1967 in-service fall which produced the 
initial low back pain was more likely a contributing factor 
to his subsequent low back problems over the years than not.  
Although Dr. A.W.H. referenced the veteran's in-service back 
complaints, his contentions that he had continued back pain 
since service and sought treatment from chiropractors after 
service, and the 1993 and 2004 surgeries, the Board finds it 
significant that there was no mention of the impact of the 
work related injuries the veteran sustained prior to the 1993 
and 2004 surgeries.  Consequently, it is unclear whether Dr. 
A.W.H. was aware of these intercurrent injuries and what 
impact they have on the veteran's current back disability.  
Further, Dr. A.W.H. did not mention the veteran's separation 
examination which noted that the veteran's spine was 
clinically normal.  As such, this opinion is not based on the 
complete history of the veteran's back disability and is 
therefore afforded little probative value.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

By contrast, in June 2008, the VA examiner opined that the 
veteran's current lumbosacral spine condition was not likely 
caused by or a result of low back pain after falling 
backwards into a bunker.  The examiner reasoned that the 1967 
separation examination was negative for any spine condition 
and there was no continuity of any low back condition after 
discharge from service until 1993 when he sustained an on the 
job injury to his lower back and received workman's 
compensation.  Instead, the examiner concluded that his low 
back condition was the result of on the job injuries 
sustained in 1993 and 2003 after discharge from service 
involving multiple surgeries including lumbar spine fusion.  
The Board affords this opinion great probative weight as it 
is based on a thorough review of the claims file and the 
veteran and references the relevant information including the 
service treatment records, post service injuries, and the 
veteran's contentions of recurrent back pain since service.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating 
that other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion).

Although the veteran and his buddies are competent to report 
that the veteran experienced back pain since service, they, 
as a laypeople, are not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, they are not competent 
to state that the veteran's in-service back injury caused his 
current back disabilities. 

In sum, although the evidence indicated that the veteran had 
an in-service back injury, the first post service evidence of 
a back disability was not until many years after service.  
Further, the more persuasive medical evidence revealed that 
the veteran's current back disability is related to post-
service on the job injuries.  Additionally, there was no 
competent evidence reflecting a diagnosis of arthritis within 
a year after service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  As such, service connection for the residuals of a 
back injury, if any, must be denied.  38 C.F.R. § 3.303, 
3.307, and 3.309.  


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


